DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Upton et al. (US Pub. No. 2003/0184018).
Regarding claim 1, the Upton et al. (hereinafter Upton) reference discloses a stuffing box assembly (Figs. 1,2), comprising: 
a body (22) having a bore (26) therethrough; 
first (60) and second (62) axially displaced annular seals in surrounding relationship to said bore and forming a detection zone (64) therebetween (Fig. 2); 
an injection port (67) in open communication with said detection zone; and 
a pressure transducer (68) operatively connected to said detection zone.
Regarding claim 2, the Upton reference discloses said first and second seals comprise first and second stacked seal rings (Fig. 2), respectively.
Regarding claim 4, the Upton reference discloses said body has a bore (e.g. bore connected to 67) in open communication with said detection zone and said pressure transducer is positioned in said bore (Fig. 2).
Regarding claim 5, the Upton reference discloses said pressure transducer is connected to a pressure readout device (Para. [0041]).
Regarding claim 6, the Upton reference discloses said readout device is a pressure gauge (Para. [0040]).
Regarding claim 7, the Upton reference discloses a method of monitoring sealing integrity in a stuffing box wherein the stuffing box includes a body (22) having a bore (26) therethrough and first (60) and second (62) axially displaced seals forming a detection zone (64) therebetween, said method comprising: 
injecting grease into said detection zone (Para. [0031]); and 
monitoring the pressure of said grease in said detection zone (Para. [0040]).
Regarding claim 8, the Upton reference discloses said first and second seals comprise first and second stacked seal rings (Fig. 2), respectively.
Regarding claim 9, the Upton reference discloses said pressure is monitored using a pressure transducer (68).
Regarding claim 10, the Upton reference discloses grease is injected into said detection zone at a first pressure, and said first pressure is monitored to determine a lower, second pressure (Para. [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upton in view of McCarty (US Pub. No. 2016/0109035).
Regarding claim 3, the Upton reference discloses the invention substantially as claimed in claim 1.
However, the Upton reference fails to explicitly disclose there is a check valve in said injection port.
The McCarty reference, a sealing system, discloses the addition of a check valve (86) in the injection port (Para. [0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a check valve in the injection port of the Upton reference in view of the teachings of the McCarty reference in order to allow for easier replacement/repair of the supply and monitoring systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675